
	
		III
		111th CONGRESS
		1st Session
		S. RES. 215
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Whitehouse (for
			 himself, Mrs. Murray,
			 Ms. Stabenow, Mr. Vitter, Mr.
			 Inhofe, Mr. Feingold,
			 Mr. Schumer, Mr. Cochran, and Mr.
			 Kohl) submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 24, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating August 8, 2009, as
		  National Marina Day.
	
	
		Whereas
			 the people of the United States highly value their recreational time and their
			 ability to access the waterways of the United States for enjoyment in and on
			 one of the Nation's greatest natural resources;
		Whereas
			 in 1928, the National Association of Engine and Boat Manufacturers first used
			 the word marina to describe a recreational boating
			 facility;
		Whereas
			 the United States is home to over 12,000 marinas that contribute substantially
			 to their local communities by providing safe and reliable gateways to
			 boating;
		Whereas
			 the marinas of the United States serve as stewards of the environment and
			 actively seek to protect the waterways that surround them for the enjoyment of
			 this generation and generations to come;
		Whereas the Association of Marina
			 Industries has joined with the National Youth Marine Alliance to offer youth
			 service projects for the Preserve America's Waterways volunteer service
			 initiative at marinas across the Nation;
		Whereas
			 the marinas of the United States provide their communities and visitors a place
			 where friends and families, united by a passion for the water, can come
			 together for recreation, rest, relaxation, and stewardship of the environment;
			 and
		Whereas the Association of Marina
			 Industries has designated August 8, 2009, as National Marina
			 Day, to increase awareness among citizens, policymakers, and elected
			 officials about the many contributions that marinas make to their communities:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates August 8, 2009, as
			 National Marina Day;
			(2)supports the
			 goals of National Marina Day; and
			(3)urges that all
			 marinas continue to provide environmentally friendly gateways to boating for
			 all the people of the United States.
			
